COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 LEWIS CALVIN PARKER, JR.                        §
 A/K/A LEWIS C. PARKER, JR.,                                       No. 08-17-00081-CR
                                                 §
                               Appellant,                             Appeal from the
                                                 §
 v.                                                                372nd District Court
                                                 §
 THE STATE OF TEXAS,                                             of Tarrant County, Texas

                                Appellee.        §                   (TC# 1461829D)

                                                 §

                                 MEMORANDUM OPINION

       Lewis Calvin Parker, Jr. a/k/a Lewis C. Parker, Jr. appeals his conviction of possession

with intent to deliver more than one but less than four grams of methamphetamine, a lesser-

included offense. The indictment alleged that Appellant possessed with intent to deliver more than

four but less than 200 grams of methamphetamine. Appellant waived his right to a jury trial, and

the case proceeded to trial before the court. The trial court found Appellant guilty of the lesser-

included offense and assessed his punishment at imprisonment for eight years. We affirm.

                                    FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional
evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.Crim.App. 2008)(“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). Counsel has notified the

Court in writing that he has delivered a copy of counsel’s brief and the motion to withdraw to

Appellant, and he has advised Appellant of his right to review the record, file a pro se brief, and

to seek discretionary review.      Kelly v. State, 436 S.W.3d 313, 318-20 (Tex.Crim.App.

2014)(setting forth duties of counsel). Appellant did not request access to the record or file a pro

se brief.

        After carefully reviewing the record and counsel’s brief, we conclude that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment of the trial court is affirmed.



                                              GINA M. PALAFOX, Justice
November 17, 2017

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                               -2-